CORY ESTRADA SIERRA                       §           IN THE COURT OF CRIMINAL APPEALS
           Appellant                      §           IN THE STATE OF TEXAS
vs.                                       §           Re: 13-14-00666-CR
THE STATE OF TEXAS                        §           Tr.Ct.No. S-05-3072-CR
           Appellee
                                          §                              REC!E!VEDJN
                                                                    COURT OF CRIMINAL APPEALS
                            PETITION FOR WRIT OF MANDAMUS                  ~R   172015
COMES NOW, PETITIONER CORY ESTRADA SIERRA, "PRO-SE" and files this ~rj.~ o~e. ,...n b.
                                     ·                           AlUI~u ~co~1!.«21, yoerll\
Mandamus in the above styled cause and states the following to writ:

1. On July the 9th of 2013 Petitioner filed a Motion for retesting of DNA under
      Chapter 64 of the Code of Criminal Procedure with the 36th Judicial District
      Court of San Patricio, Texas, .with request for appointment of counsel and
      other Motions to follow pretaining to the need for request. No reply was ever
      received from the 36th District Court.

2. On September 30th of 2014, again Petitioner      re~filed   another Motion for DNA
      testing under Chapter 64 of the Code of Criminal Procedure, this time under
      the direction of the handbook for offenders in the George Beto Law Library
      with COVER LETTER, REQUESTING FOR APPOINTMENT OF COUNSEL PURSUANT TO ART. 64,
      DECLARATION OF INABILITY TO PAY COST as EXHIBIT "1", SIX MONTH TRUST FUND
      ACCOUNT STATEMENT signed by John G. Becraft supr. of the George Beto Law
      Library and a ORDER APPOINTING COUNSEL. (See copies attached to Writ of
      Mandamus).

3. On the 20th of October of 2014, the District Court of the 36th filed Motions
      under'Chapter 64 and made a decision according to the District Attorney's
      request to deny Petitioners motion for "The State, objects to any unwarranted
      DNA testing in this cause as the Defendant has not met the burden of proof
      necessary to invoke the provisions of Article 64 of the Texas Code of Criminal
      Procedure, as no reasonable grounds for the filing of said motion have been
      presented." Signed Micheal E. Welborn. With that the 36th District Court denied
      Petitioners Motion for DNA Testing, along with other grounds that the District
      Attorney also gave.

4. Inone of the documents that the District Court sent back with the reply from
      the District Attorney's office was the copy of the original DNA results that
      were done before court but were never raised in court by defense attorney Mr.
      Hector De Toro, while the A.D.A. Micheal Hess introduced to the jury a HIV



                                         l/7
  expert witness that the State used to convince the jury that Petitioner had
  given HIV to the victim. The HIV doctor was Terence   I.   Doran out of the Uni-
  versity of Texas Health Science Center at San Antonio. Dr. Doran explained
  how it was possible for someone to contract the HIV virus, when asked by Mr.
  Hess the A.D.A. "In your medical opinion how do you think     A~Y.   contract the
  HIV virus?"-He stated "through sexual contact".

5. On or about June 15th of 2005, Defense Attorney Mr. De Toro, came to visit
  the Defendant (Myself) to view over the items taken from the defendants
  home that was claimed tobe-A.Y.s_ clothing from the, time the victim said
  were the clothing she wore everytime the defendant sexually assualted her.
  Upon viewing the clothing the defendant ·noticed that two of the clothing
  were didnot belong .to the victim, and identified them to his counsel as being
   Item 15-2 and Item 16-2, one Black Shorts Size "S" and one Black "NIKE"
  shorts Size "M". Defense Atty pointed out that the victim claimed that they
  belonged to her. Defendant tried to correct defense atty by telling him that
  was not true, because Item 15-2 belonged to HIM (Defendant) and Item 16-2
  belonged to the victims Mother. Defendant then said to defense atty "wait
  til results come back and see the truth for yourself."

6. On or about the 16th of September of 2005, the result finally came back from
  the TX Dept. of Public Safety, at which time defense atty came to visit De-
   fendant once again this time accusing defendant of lying to him. Saying that
  Defendant had been untruthful to his atty about that he did not do the crime
  of sexual assault against the step daugther·A. Y~ And then slams the DNA re-
  sults on the table. When Defendant went to grab the results defense atty
  grabs the results and throws them in his briefcase and closes it up. Defen-
  dant then stand to leave and defense atty trys to-stop him by saying meeting
   just started. Defendant notified atty that once he grabed the results so the
  defendant could not see them meeting was over and that he would write a let-
   ter to·the judge and he could explain why he would not let the defendant see
   the results to the DNA when it was the defendant who requested the DNA Testing
   not the State to prove that he didn'_t do what he was being accused of.

7. It was then that the defense atty gave the results to the defendant to view.
   After the viewing results the defendant asked the defense atty to show him
  where it said that the defendant was guilty, his reply was "some where in
   there"; after asking defense atty to show me where the results said I did it




                                      2/7
he replys with "I must have mis-read it". I then show him again how I had
told him that the result were going to come back saying that "Cory Sierra
and Debbie Sierra cannot be excluded as the contributors", because those
two shorts never belonged to th0 victim. they had been put in there by the
mother so that when the DNA was done they could find something of the de-
fendant to sayhe did it. But what they orshe the mother did not expect
was for the lab to question if the female mixture did no:t match the. victim
then who did it belong too. Therefore they had the whole household DNA
tested to see who it would match. It matched the mother of the victim
Debbie Sierra. The mother tampered with the evidence, therefore showing
that the victim lied, and the A.D.A. knew about it and still brought in a
expert witness to say that I.in his medical opinion gave A.Y. HIV through
sexual assault. And my attorney never stood up to show the results of the
DNA to prove that it was a lye, theoA.D.A. knew tt and still brought in a
expert witness to lye to the jury committing Prosecutorial Misconduct (See
u.s.   v. Reid, 625 F.3d 977) Under the 2 step inquiry for evaluating prose-
cutorial misconduct or remark was improper, and, if it· was improper, the
court then determines whether the impropriety was sufficiently flagrant to
warrant reversal by taking into account four factors: (1) the degree to
which the conduct or remarks tended to mislead the jury or prejudice the
defendant; (2) whether they were isolated or extensive; (3) whether they
were deliberately or accidentally put before the jury; and (4) the overall
strength of the evidence against the defendant. (See        u.s.   v. Wells, 623 F.3d
332) In order to warrant a·new trial, prosecutorial misconduct must have been
so pronounced and persistent that it      pe~meated   the entire atmosphere of the
trial. (See Drake v. Portuondo. 553    F:~ 3d)   A conviction obtained through
testimony the prosecutor knows to be false is repugnant to the         u.s.   Consti-
tution. This is so because, in order to reduce the danger Of false convictions,
courts rely on the prosecutor not to be simply a party in litigation whose
sole object i f the conviction of the defendant before him. The prosecutor is
an officer of the court whose duty is to present a forceful and truthful case
to the jury, not to win at any cost. A conviction obtained through use of
false evidence, known to.be such by representatives of the State, must fall
under the 14th Amendment. The same result obtains when the State although not
not soliciting false evidence, allows it to go uncorrected when it appears.




                                    3/7
    A conviction obtained by the knowing use of perjured testimony is.fundament-
    ally unfair, and must be set aside if there is any reasonable likelihood that
    the false testimony could have affected the judgment of the jury.· the question
    is whether the jurys verdict might be altered. If it is established that the
    government knowingly permittedthe introduction of false testimony reversal
    is virtually automatic. This strict stand(lrd of materiality is appropriate
    not just becuase such cases involved prosecutorial misconduct, but more im-
    portantly because they involve a corruption of the         truth~seeking       function of
    that trial process •. ,.$cheuer v. Rhodes, 416 U.S. 232,94 S.Ct. 1683,1687 (1974)

 8. As for Defense Atty Hector Del. Toro (See Ex Parte Ybarra, 629 S.W.2d 944-
    Attorney was ineffective for not investigating the defendants case and fai-
    lure to present evidence in the defendants behalf.

 9. During the Pre-trial process Defense Atty had convinced the trial court on
    an expert witness for the defense which the trial court allowed. Expert wit-
    ness was a Licensed Psychologist by the name of Burton             A~   Kittay, PH.D. out
    of Corpus Christi, Texas. Days before trial       I   questioned my a tty about Mr.
    Kittay, and this is what my atty said: "That Kittaybelieved that the wit-
    ness was saying the truth and that he refused-to testify on my behalf."
    On January 16, 2010 after corresponding with Mr. Kittay by mail he wrote
    me back stating·this "Thank you for writing. My recollection was not that
    I refused to t_esttfy. I spoke with your attorney and thought that some plea
    bargain or arrangement had been made. Etc .•• " See attached letter.

10. As STATE'S RESPONSE TO DEFENDANT states #7: Defendant's real argument is
    not about the DNA testing, but the testimony at trial that indicated that
    the victim(s) of the criminal offense      (~Fii!s:r:=eR)(Child)    had HIV that was
    tran.smmi1t1ted by the JD:e:fendlant. No where in the indictment does it state I
    the defendant transmitted HIV to the Victim in any form or fashion.

11. In the A.D.A. Closing argument he states to the jury on voL 5 of 5 Jury-
    punishment: page 13-lines 9"-17 "In this case, from all the evidence, it
    appears that.the only just punishment on this for each count should be life.
    Areanna was given a life     sentence, we don't know what that's going to be,
    obviously, there is no way of knowing, but that virus will be with her for
    life."

12. Statement by Trial Attorney Hector Del Toro, vol. 4 of 5, page 58-lines
21~25 thru page 59-lines 1~2. "So we have two different versions of what hap~
pened from Christopher himself. We have no physical evidence of this so-called


                                         4/7
abuse from the. nurse, have no medical records to show that, there is no DNA evi-
dence even though they took the clothes for testing supposedly." Here the trial
atty Hector Del Toro states there is no DNA evidence even though they took the
clothes for testing .supposedly. On page 59, Dr. Doran in his opinion is very
clear of how he thinks these children became infected with HIV, or Areanna.

13. October 20, 2014, Motions for DNA testing were denied by the 36th District
    Court of San Patricio.County,    Texas~   Petitioner filed a Notice of Appeal
   with the 13th Court of Appeals. in Corpus Christi which gave Petitioner a
    new Cause No. 13-14-00666-CR, tpis was their reply :

           The appellant's notice of appeal in the above cause was received in
    this Court on November 18, 2014 •. Upon review of the notice of appeal, it
    appears that there is no final, appealable order. Youare hereby given no-
    tice of this defect so that steps may be taken to correct the defect, if
    it can be done. If after the expiration of tens day from the date of receipt
    of this letter, this defect is not cured, this appeal shall be dismissed.
    Please file a docketing statement with this Court within 15 days from the
    date of this notice.

14. Petitioner filed the docket statement but does not understand what defect
    the 13th court of appeals is talking about since everything that was filed
   was done based from the offenders handbook as directed. On January 14, 2015
    Petitioner wrote the 13th court of appeals requesting information on his
    status, on February 05th, 2015 Petitioner received response for the 13th
    court of appeals ordered appeal DISMISSED.       And gave opinion.

15. We observe that a trial court has a mandatory      d~ty   to appoint counsel under
article 64.0l(c) once the convicted person establishes his indigence and re-
quests counsel be appointed to assist in filing a motion for forensic DNA test-
ing. See IN RE Rodriguez, 77 s.w.3d 459, 461 (Tex.App-:-Corpus Christi) 2002. orig.
proceedings): Gray v. State, 69 S.W.3d 835, 837 (Tex.App. Waco 2002, no pet);
See also Bretz, 2003 WL 1889945, at *1. As analyzed.by the court in Rodriguez,
the statute makes no   prov~sion   for summary denial of the request for counsel;
conspicuously absent from article 64.0l(c) is any requirement of a prima .facie
case of entitlement to DNA testing before the right to counBel attaches. 77 s.w.
3d at 461. Under the Statute, the only requirements for appointment of counsel
are a request for counsel and indigence, Id. Once a convicted person meets these
requirments appointment oLcounsel is inandatory.Id.



                                          5/7
16. Appellant is not without a remedy in this case. See Rodriguez, 77 s.w.3d at
   461, (holding trial court had ministerial duty to.-appoint counsel to indi-
   gent .defendant under article 64.01, and conditionally granting writ of man-
   damus). See also IN RE Cash, 99   S~W.3d   286, 288 (Tex.App.Tex. 2003, orig.
   proceeding) ordering trial Court to rule on convicted person's request for
   appointment of counsel under article 64.01, determine whether convicted
   person is indigent, and if indigent to immediately appoint coimsel.)

17. U.S. v. Kasenge, 660 F.3d 537: Under plain error review a defendant must
   show that (1) an error accured (2) which was clear or obvious and which not
   only (3) affected the defendants substantial right, but also (4) seriously
    impaired the fairness,· intearity, or public reputation of the proceedings.
    Even then, reversal would be necessary only if, in light of the entire re-
    cord, the remarks in the prosecutor's closing argument so poisoned the well
    that the trial's outcome was likely affected. An appellate court's assess-
   ment requires it to consider: (1) the severity of the prosecutor's miscon-
   duct, including whether it was deliberate or accidental;.(2) the context
    in which the misconduct occurred; (3) whether the judge gave curative in-
   structions and the likely effect of such instructions; and (4) the strength
   of the evidence against the defendants, United States v. Duarte, 246 F.3d
56, 60 (2001).

18. Petitioner now without the assistance of counsel is in the process of pre-
   paring his 11.07 Application to the Texas Court of Criminal Appeal3 and con-
    tends that his conviction and sentence was, had, and imposed in     violation
   of the Constitution and laws of the United States. Petitioner asserts that
   he is in need of the granting of this writ for DNA testing to perfect and
   prepare his Habeas Corpus under 11.07 of the Texas Rules of Criminal Pro-
    cedure. That this DNA testing is vital and essential in the interest of
    justice, and that no party would be prejudiced by same and that the interest
   of justice so requires same.


                                       PRAYER

    Petitioner prays that this Court "GRANT" this Motion and/or order REVERSAL
   and/or REMANDS for NEW TRIAL as it sees fit by the Court of Criminal Appeals.
   Petitioner also request this Court to order Hector Del Toro atty and Michael
   Hess A.D.A. at trial to submitt    an affidavit according to their conduct in
    this Writ at trial for prosecutorial misconduct and I.A.C. as alleged against·



                                      6/7
them by the Petitioner in the interest and pursuit of justice.


                                             Respectfully Submitted,




                                             Cory Estrada Sierra
                                             TDCJ# 1341616
                                             Beto Unit
                                             1391 FM 3328 .·
                                             Tennessee Colony, TX 75880


                                             March Jj 8   ,   2015




                                       7/7
                               CERTIFICATE OF SERVICE

This is a true and correct copy from Member of "Texas Courts/Conspiracy Against
The People" Cory Estrada Sierra, as to this Document being mailed to the Court
of Criminal Appeals in Austin Texas, Clerk Abel Acosta, and is to be shared a
copy with all Parties of involvement to this Civil Rights Violation, dated on
March   08 ,   2015.


36th District Attorney                       Civil Rights Department of Investigation
Michael E. Wilburn                           u.s. Dept. of Justice
P.o. Box 1393                                900 Pennsylvania Ave.
Sinton, TX 78387                             Washington, DC 20530-0001
                                             Received Certified Complaint
l56/36th District Court                      March 21, 2013
Joel B. Johnson                              Tracking Number:
P.O. Box 700                                 70123460000211903889
Sinton, TX 78387
                                             Edward R. Quinta
Kenneth McGidson & Ruben Perez               Michael McCrum
u.s. Department of Justice                   United States Attorney
United States Attorney's Office              Western District of Texas
Southern District of Texas                   United States Courthouse
1000 Louisana, STE. 2300                     501 W. 5th St. STE. 1100
Houston, TX 77002                            Austin, TX 78711
                                             Certified Documents
Thomas w. Bailey, Unit Chief
                                             Tracking Number:
Federal Bureau Investigation                 70100290000092096933
Investigative Services Section
1000 custer Hollow Rd.
Clarksburg, WV 26306
                                             Respectfully Submitted,
Received Certified Complaint
March, 2014

Melissa Mattingly
u.s. Court of Appeals                        Cory Estrada Sierra
5th Circuit Clerk
                                             TDCJ# 1341616
600 s. Maestri Place
                                             Beto Unit
New Orleans, LA 70130
                                             1391 FM 3328
                                             Tennessee Colony, TX 75880


                                             Class Rep. Shawn Dunn #1686724
                                             Case Number: 14-50387
March l)~ , 2015


RE: S-05-3072-CR     Cory Estrada Sierra v. State of Texas

To the Clerk of San Patricio County:

Please keep in mind my current status of my membership with a Civil Rights Vio-
lation Organization challenging your Court's conviction against me in Case #
14-50387, titled: Texas Courts/Conspiracy Against The People . org, awaiting to
be certified in its screening process. After receipt of a Discovery Order,
filed in the u.s.court of Appeals of the 5th Circuit, dated: Nov. 20, 2014,
I now hold position of request for your Courts Documents of all procedures; dis-
closure, which holds this conviction to maintaining custody of my life and li-
berty. Attached to the Certificate of Service I've provided to your Court show-
ing confirmation of whom I've been in contact with saking to assist    ~me    in this
quest to challenge my claim of injustice. I ask this court, and its Officials,
to come in compliane with the law, and bring matters of decrepency of your
 Criminal Proceedings in obtaining this conviction to a stay, pending a full
scale investigation by the Federal Contituients of the proper Department of the
Department of Justice.
For further references, this enclosed Certificate of Service will be accompanied
with all documents   sub~itted   to your court for the protection and best intere3t
of Members of: Texas Courts/Conspiracy Against The people.


                                                    Respectfully Submitted,




                                                    Cory Estrada Sierra
                                                    TDCJ# 1341616
                                                    Beto Unit
                                                    1391 FM 3328
                                                    Tennessee Colony, TX 75880



                                                    Class Rep. Shawn Dunn
                                                    TDCJ# 1686724
                                                    case Numberl4-50387
                                           September 30 , 2014

San PatricioCounty District Clerk
Laura M. Miller
P.O. BOX 1084
Sinton, TX 78387


RE: S-05-3072-CR, THE STATE OF TEXAS vs. CORY ESTRADA SIERRA

Dear Clerk:
       Enclosed please find Appellant's Motion for Appointment of Counsel, Order,
and Affidavit of indigency in the above styled and numbered cause. Please file
this, and bring it to the attention of the acting Judge of the 36th Judicial
District Court. Please notify me at the address below of the Courts decision.
Your assistance in this matter is greatly appreciated.


                                                                 Respectfully .Submitted,


                                                                 Lc.~ .J. ~,: ~~-
                                                                      /
                                                                 Cory Estrada Sierra
        ·'!Ym)   ClPC                                            TDCJ #1341616
                                                                 Beto Unit
                                                                 1391 FM 3328
                                                                 Tennessee Colony, TX 75880




                                                                             FILED
                                                                 AT       4:55PM     O'CLOCK

                                                                      OCT 20 2014

                                                                 Laura Miller Clerk
                                                                 District Court
                                                                 San Patricio County Texas
                                                                 BY                 DEPUTY
                                      '\




                   -- --·   ~-:-_··
                            Cause No. S-05-3072-CR

CORY ESTRADA SIERRA                      §            IN THE DISTRICT COURT
           APPELLANT                     §            36TH JUDICIAL DISTRICT
vs.                                      §            SAN PATRICIO COUNTY, TEXAS
THE STATE OF TEXAS                       §           HONORABLE JOEL B. JOHNSON
           Appellee
                                         §            PRESIDING JUDGE


                       REQUEST FOR APPOINTMENT OF COUNSEL
              PURSUANT TO ARTICLE 64, CODE OF CRIMINAL PROCEDURE
                               ·===============

TO THE HONORABLE JUDGE OF SAID COURT:
       COMES NOW APPELLANT, CORT ESTRADA SIERRA, TDCJ #1341616, and request
                                                                                     '
appointment of counsel to assist Appellant in obtaining an Order for DNA test-
ing from this Court pursuant to Article 64.0l(c)t Code of Criminal Procedure.

       Appellant wishes to submit a Motion pursuant to Chapter 64, requesting
DNA testing and Appellant is indigent,       an Affidavit of Indigency is attached
and incorporated hereto as Exhibit "1".


                                                    Respectfully Submitted,

                                                      ~~.i. APPAu._ ..
                                                     Cory .Estrada Sierra
                                                     TDCJ: #1341616
                                                     Beto unic--'-
                                                     1391 FM 3328
                                                     Tennessee Colony, TX 75880

                                                     September 30, 2014


                                                                 FILED
                                                       At     4:55PM       O'CLOCK

                                                            OCT 20 2014·

                                                     LAURA MILLER CLERK
                                                     DISTRICT COURT
                                                     SAN PATRICIO COUNTY TEXAS
                                                     BY - - - - - - DEPUTY
                                         -EXHIBIT "1"
                          DECLARATION OF INABILITY TO PAY COST
          (The following Declaration is made pursuant to Section 132.001
                    of the Civil Practices and Remedies Code.)

         Now respectfully comes (CORY       E~   SIERRA, TDCJ #1341616), and declares that
 I am unable to pay the court tosts::..in_·:this ci viLaction .and request leave .of the
 Court to proceed in forma pauperis in this accompanying civil action and would
 show the court the following:
         (L) I am presently imcarcerated in the George Beto Unit of the Texas
         Crimina Justice I am not permitted to earn or handle money.
         (2) I have no source of income or spousal income.
         (3) I currently have -0- credited to me in the Inmate Trust Fund.
         (4)    During my incarceration in the Texas Department of Correctional
         Justice I have received approximately $ NA per month as gifts from
         relatives and friends.
         (5) I neither own nor have an interest in any realty, stocks, bonds, or
         bank accounts and I received no interest or dividend income from any
         source.
         (6)    I have -0- dependents.
         (7) I have total debts of approximately $ -0-.
         ( 8)   I owe $ NA as restitution.
         (9)    My monthly expenses are approximately $ NA .

         I, CORY E. SIERRA, TDCJ #1341616, being presently incarcerated in the
         George Beto Unit of the Texas Department of Criminal Justice. in Anderson
         County, Texas, verify and declare under penalty of perjury that the fore-
         going statements are true and correc.t.

         Executed. on this the    30 day of September,      2014~"




                                                           Cory E. Sierra
TYPED ~I>Y·.
                                                           TDCJ #1341616
                                                           Beta unl.t·; 1391 FM 3328
                                                           Tennessee Colony, TX 75880
CSINIB02               TEXAS DEPARTMENT OF CRIMINAL JUSTICE                    10/01/14
B120/JBE5354                   IN-FORMA-PAUPERIS DATA                          13:41:11
TDCJ#: )1341616 SID#: 05464212 LOCATION: BETO                       INDIGENT DTE:
NAME: SIERRA, CORY ESTRADA                   BEGINNING PERIOD: 04/01/14
PREVIOUS TDCJ NUMBERS:
CURRENT BAL:          15.09 TOT HOLD AMT:          0.00 3MTH TOT DEP:           40.00
6MTH DEP:             90. 00 6MTH AVG BAL :.       3. 02 6MTH AVG DEP:          15. 00
MONTH HIGHEST BALANCE TOTAL DEPOSITS           MONTH HIGHEST BALANCE TOTAL DEPOSITS
09/14     21~50            40.00               00/14            1.63            0.00
08/14      1.5o-            o.oo               05/14            1.63            0.00
07/14      1~50             0.00               04/14         . 31. 53          50. 00
PROCESS DATE    HOLD. AMOUNT       HOLD DESCRIPTION




STATE OF TEXAS COUNTY OF Anderson ·
ON THIS THE 01 DAY OF OCTOBER 2014, I CERTIFY THAT THIS DOCUMENT IS A TRUE,
COMPLETE, AND UNALTERED COPY MADE BY ME OF INFORMATION CONTAINED IN THE
COMPUTER DATABASE REGARDING THE OFFENDER'S ACCOUNT. NO SIG:



NOTARY PUBLIC        JOHN G. BECRAFT
STATE OF TEXAS         NOTARY PUBLIC
(SEAL)                STATE OF TEXAS                      JOHN G. BECRAFT
                 MY COMM. EXP. 08/12/2015                  (SIGNATURE)
         NOTARY WITHOUT BOND
         (NOTARY STAMP)




                                     ·TYPED.· co~·
                              Cause No. S-05-3072-CR

CORY ESTRADA SIERRA                      §         IN THE DISTRICT COURT
           Appellant                     §         36TH JUDICIAL DISTRICT
vs.                                      §         SAN PATRICIO COUNTY, TEXAS
                                         §         HONORABLE JOEL B. JOHNSON
THE STATE OF TEXAS
           Appellee                      §         PRESIDING JUDGE


                              ORDER APPOINTING COUNSEL


         CAME ON THIS DAY FOR CONSIDERATION, the Appellant's request for appoint-
ment of counsel to assist him in obtaining DNA testing pursuant to Article 64.
Ol{c), Code of Criminal Procedure. The Court has reviewed the request and Affi-
davit of Indigency in this matter and it is hereby,
                   NO                          .
        ORDERED, that an attorney shall be appo1nted to represent      Appellant.~

saant to Acticle 54.0l(c), e.c.F. accordingly, the tollowif'lg attorney is hereby    JBJ
appointed a:nd instructed to contact his client regarding this matter:




         It is further ordered that a copy of this Order shall be sent to the
Appellant by the Clerk of this Court.



      TYPED   COPY                                  JBJ

                                                  JUDGE PRESIDING



                                                    20 Oct. 2014
          ETLED
                                                   Date of Signature
AT    4:55PM      O'CLOCK

      OCT 20 2014

LAURA MILLER CLERK
DISTRICT COURT
SAN PATRICIO COUNTY TEXAS
BY                   IEFUIY
                              BURTON A. KITTAY, PH.D.
                                 LICENSED PSYCHOLOGIST
                            PSYCHOLOGICAL WELLNESS CENTER
                            5350 So. STAPLES ST. SUITE 200
                              CORPUS CHRISTI TEXAS 78411
                         (361) 992-7780 • FAX (361) 992-3355
TX LIC.#24966
CA LIC# PSY7900                                                  BurtKittay@AOL.com


,January 16, 2010

CORY SIERRA #1341616
BETO UNIT.l391 FM 3328
TENN. COLONY, TX 75880
N326

Thank you for writing. My recollection was not that I refused to testify. I
spoke with your attorney and thought that sCJme plea bargain or arrangement had
been made.

As you know testifying is a two-way street. One can have op1.n1.ons in a client's
favor, and then have it torn :1part. "Dr. Kittay, has anyone ever lied to you?·

Dr. Kittay, wouldn't someone facing a jail term lie about their situation?

Dr. Kittay, have you ever been wrong in your judgment?

On and On.

For these reasons about 18 months aqo I stopped doing all legal cases. I was
concerned that they has less to do with justice than . with winning. I watched
injustice served more that justice. I am certainly sorry about what has hap~
pened to you.

I understand you have appealed your sentencing and that it has baen upheld.
From what you write, it appears that you believe that that you were not pro-
perly represented by your attorney. If so, you could try an appeal on that
basis. I do .not know what is right and wrong, and I am not an attorney, so
cannot advise you as to what to do.

If there is something that I can do, please feel free to write to me.

(SIGNATURE OF DR. KITTAY)
Burton A Kittay PhD
Licensed Psychologist                              TYPED .COPY